Case 8:20-cv-02831-JSM-JSS Document 16-1 Filed 12/16/20 Page 1 of 6 PageID 271




                           EXHIBIT “A”
Case 8:20-cv-02831-JSM-JSS Document 16-1 Filed 12/16/20 Page 2 of 6 PageID 272




                                                                     EXHIBIT "A"
Case 8:20-cv-02831-JSM-JSS Document 16-1 Filed 12/16/20 Page 3 of 6 PageID 273




                                                                     EXHIBIT "A"
Case 8:20-cv-02831-JSM-JSS Document 16-1 Filed 12/16/20 Page 4 of 6 PageID 274




                                                                     EXHIBIT "A"
Case 8:20-cv-02831-JSM-JSS Document 16-1 Filed 12/16/20 Page 5 of 6 PageID 275




                                                                     EXHIBIT "A"
Case 8:20-cv-02831-JSM-JSS Document 16-1 Filed 12/16/20 Page 6 of 6 PageID 276




                                                                     EXHIBIT "A"
